                         UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF TENNESSEE-COLUMBIA DIVISION

KAREN MCNEIL, LESLEY JOHNSON,                         )
TANYA MITCHELL, INDYA HILFORT,                        )
and SONYA BEARD,                                      )
On behalf of themselves and all others                )       Case No.: 1:18-cv-00033
similarly situated                                    )
                                                      )       JUDGE CAMPBELL/
               Plaintiffs,                            )       JUDGE FRENSLEY
                                                      )
       v.                                             )
                                                      )       JURY DEMAND
COMMUNITY PROBATION SERVICES,                         )
LLC; COMMUNITY PROBATION                              )
SERVICES, L.L.C.; COMMUNITY                           )
PROBATION SERVICES;                                   )
PROGRESSIVE SENTENCING, INC.;                         )
PSI-PROBATION II, LLC; PSI-                           )
PROBATION, L.L.C.; TENNESSEE                          )
CORRECTIONAL SERVICES, LLC;                           )
TIMOTHY COOK; GILES COUNTY,                           )
TENNESSEE; PATRICIA MCNAIR;                           )
MARKEYTA BLEDSOE; HARRIET                             )
THOMPSON,                                             )
                                                      )
       Defendants.                                    )

     DEFENDANT COMMUNITY PROBATION SERVICES, LLC AND PATRICIA
        MCNAIR’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
                    FOR PRELIMINARY INJUNCTION

                                           Introduction

       Plaintiff Indya Hilfort is asking this Court to effectively but indirectly enjoin the practices

of the Tennessee state courts with jurisdiction in Giles County. Plaintiffs have refused to make

the State of Tennessee a party to the suit and have refused to give notice to the Tennessee

Attorney General as required by Fed. R. Civ. P. 5.1, to respond to Plaintiffs’ challenge to an

entire statutory scheme involving bond for convicts accused of violating their probation. Instead,

they are attempting an end-run around these obvious issues, by asking the Court to enjoin any

county officials from actually enforcing valid state court orders. Worse, they are asking the non-

attorney officials to try and discern what factors the state court judges may have considered,
                                                 1
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 1 of 38 PageID #: 1411
what kind of hearing the state court judges conducted prior to ruling, and other issues, before

these non-attorney officials judge for themselves whether to ignore a particular state court order.

This is an impossible situation, and the Court should reject the Plaintiff’s demand for a fatally

indefinite and undecipherable injunction. The Court should abstain from exercising jurisdiction

directly challenging these state court actions.

       Further, even if the Court were to exercise jurisdiction, the Court should find that the

state court actions of the 22nd Judicial District of Tennessee, which encompasses several counties

including Giles County, is proper and constitutional in all respects. The Plaintiff’s challenge to

the state court administration of justice is based on the plaintiff’s conclusory and incorrect

assertion that there is some sort of “fundamental” implicated in this case, then furthering the

fallacious logical argument by saying that strict scrutiny applies. Plaintiffs are incorrect, and the

very authority they cite along with numerous other cases prove that rational basis review is the

appropriate review of the state court actions. Further, the Plaintiffs cite district court cases that

have been reversed by the respective Circuit Courts of Appeal, some like Walker v. City of

Calhoun, Ga., 901 F.3d 1245, 1265 (11th Cir. August 22, 2018) more than once.

       Plaintiff’s also rely almost heavily if not exclusively on an interlocutory order from Judge

Sharp, in a case Rodriguez v. PCC and Rutherford County, 3:15-cv-01048 (M.D.Tenn. 2015) in

a case against a different private probation company that voluntarily ceased operation, and which

case was later settled. But the facts of that case, and the practices challenged in that case, are

entirely different from those in Giles County at issue at bar. That case is vastly and categorically

distinguishable to the point that it is largely irrelevant to consideration here. That case certainly

was never developed to the point of meaningful review even by Judge Sharp, and the later

settlement prevented review by the Sixth Circuit. But Plaintiffs aggressively beat the drum of

that case, hoping to influence the Court to simply follow Judge Sharp’s broad holding in an

apparently complicated case, rather than looking at the specific, distinct, and fully constitutional
                                                   2
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 2 of 38 PageID #: 1412
practices here. The Court should not supplant its independent judgment to enact social change

sought by the Plaintiffs; and doubly should not do so by enjoining officials from enforcing valid

state court orders over which they have no input, control, direction, or even meaningful ability to

inquire. The Court should instead reject the Plaintiff’s challenge. If the Plaintiffs want to

challenge the state system, they should bring the challenge directly, and not try this end-run

against county officials.

         Here, though, the state system at issue is proper in all respects. Indeed, the proof will

show that the judges make individualized, personal determinations upon the presentation of a

warrant illustrating that a convict who is out of prison on probation, has violated his or her

probation. The judges make individualized, personal determinations on bail, considering

mandatory factors established by Tennessee statute. The judges then routinely immediately

arraign detainees, and appoint attorneys to give these detainees an opportunity to be heard on any

issue, including issues of indigency. This is a constitutional, meaningful process, and this Court

should not entertain Plaintiff’s attempt to destroy this longstanding process, which Plaintiffs seek

without ever making the State or these state court judges part of this case. Instead, Plaintiffs

seek to place the county officials and others in the completely impossible situation to try and

figure out what the state judges were thinking, and then decide which court’s orders should be

followed.

         This Court should categorically reject this blatant attempt to declare an entire state

statutory scheme unconstitutional, without ever involving the State or its officials.

                                            ARGUMENT

I.       Plaintiff’s Constitutional Arguments Fail, Because the Practices of the State Courts
         of the State of Tennessee’s 22nd Judicial District, which includes Giles County, are
         Constitutional and Proper in All Respects.

         Turning directly to the substance of Plaintiff’s Constitutional challenge to the state court

process, it is clear that the Plaintiff’s proposed paradigm of “strict scrutiny” and “fundamental
                                                   3
     Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 3 of 38 PageID #: 1413
rights” are not implicated in this situation at all. Instead, the proper standard is rational basis

review. Plaintiff’s error lies in their attempt to conflate distinct, independent constitutional

issues into a single argument. While Plaintiffs’ brief sounds like a substantive argument, in

reality, it is simply a broad generalization that does not withstand analysis.

       A.      Plaintiff Erroneously Conflates Three Distinct Constitutional Concepts and
               Their Analysis.

        Specifically, the failure of Plaintiffs arguments all derive in large part from their attempt

to conflate three discrete constitutional concepts: Substantive Due Process, Equal Protection, and

Procedural Due Process. The procedural and substantive aspects of the Fourteenth Amendment

are distinct concepts and must be analyzed separately.

       1.      Substantive Due Process and Equal Protection.

       Substantive Due Process looks at certain fundamental rights, which have been very

narrowly defined by the Supreme Court. The distinction drawn by the Plaintiff between what

Plaintiffs describe as “wealth” and “indigency” is not now, and never has been a fundamental

right or a fundamental distinction. Indeed, this is not even capable of distinction, as the spectrum

between genuine wealth and true poverty has every point in between, and is based not only on

assets, income, and resources, but also obligations, expenses, and needs. But Plaintiff never

addresses this concept squarely, instead only generalizing that strict scrutiny must apply. But

only when a “fundamental right” is involved does strict scrutiny actually apply. See e.g., Moore

v. City of East Cleveland. In all other cases, the standard of review is true rationality, more

commonly known as the rational basis review. See e.g., Washington v. Glucksburg, 521 U.S.

702 (1997). In other words, when no “fundamental right” is involved, the salient question is

whether the alleged deprivation is rationally related to a legitimate government interest.

       Here, of course, there is clearly a legitimate governmental interest in securing the

attendance of a convict at his or her probation revocation hearing, where probable cause has been

                                                   4
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 4 of 38 PageID #: 1414
established that he or she has abused the chance at freedom from jail that accompanies the

original grant of probation. There is no “right” to release after conviction at all, according to the

Supreme Court. Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7

(1979). Further, there is clearly a rational basis to impose a monetary bond to ensure attendance

of the convict at his or her probation hearing. But the State scheme goes further, and allows

release even without the payment of money bond: if two sureties will simply sign for the convict,

then he or she can be released without ever paying a cent. Tenn. Code Ann. § 40-11-122(2).

        Equal Protection analysis is parallel with Substantive Due Process, but it serves a

different purpose. Equal Protection protects from arbitrary classifications that are suspect;

therefore the level of scrutiny depends on whether the classification is deemed inherently

suspect, quasi-suspect, or non-suspect. Equal Protection demands strict scrutiny only when the

government creates an impediment with respect to the exercise of a “fundamental right” on the

basis of an arbitrary classification. But absent a suspect class or fundamental right, rational basis

review applies, meaning that the government can draw non-suspect class distinctions with

respect to the exercise of liberty interests. This is particularly significant in the case at bar,

where there is no identifiable point on the spectrum where one becomes “wealthy” or

“impoverished” or something altogether different. There is no “class” into which any person

even consistently fits; and certainly there is no suspect classification of some point on that

spectrum.

        Conceptually, the Supreme Court, in Bearden v. Georgia, 461 U.S. 600 (1983),

recognized the overlap in Substantive Due Process and Equal Protection, and opted to apply a

hybrid substantive-and-procedural due process analysis with respect to those claims. However,

as the Supreme Court later held in Graham v. Connor, 490 U.S. 386 (1989), when there is a

textually explicit source of Constitutional protection covering the claims at issue, courts should



                                                   5
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 5 of 38 PageID #: 1415
analyze them under the rubric of the demonstrably textual provision in lieu of the “more

generalized notion” of substantive due process. Id. at 395.

          Because Equal Protection analysis invokes both “fundamental rights” and suspect

classification inquiry, the Equal Protection Clause is the appropriate guiding provision with

respect to Plaintiffs’ substantive claims in this case. And once again, under Equal Protection,

rational basis review is applicable, as there is no suspect class or fundamental right at issue in the

case at bar. Plaintiff’s attempt to gloss over this and lead the Court directly to the concept of

strict scrutiny is unavailing, and unsupported by authority.

          2.     Procedural Due Process.

          Procedural Due Process looks at whether an individual has a meaningful opportunity to

be heard, and receives all the process that is due, when the government lawfully deprives that

person of life, liberty, or property. “Liberty” interests for this purpose are not the same as

“fundamental rights” invoked by Equal Protection and Substantive Due Process. Instead,

“liberty” under Procedural Due Process analysis is clearly subject to deprivation, so long as the

reason for doing so is rationally related to a legitimate state interest, and there are adequate

procedures in place to guarantee fundamental fairness.

          Indeed, in the case at bar, Plaintiffs and each of those in their purported class were

convicted of a crime, for which they have been granted the conditional leniency of probation

rather than jail. Their liberty has already been deprived, as they continue to serve their criminal

sentence. When Plaintiffs violate these conditions, the revocation process begins. Here,

probable cause has been established that the convict failed to live up to the standards imposed as

part of his or her criminal sentence: such as to stay off drugs or to refrain from committing other

crimes.

          The procedures required by the Constitution in each particular situation may vary.

Morrissey v. Brewer, 408 U.S. 471, 481 (1972) (“due process is flexible and calls for such
                                                    6
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 6 of 38 PageID #: 1416
procedural protections as the particular situation demands.”). Indeed, a pre-deprivation hearing

is not always required if there is an adequate post-deprivation remedy, such as access to the court

system in the case at bar. Here, the judges have testified that they make a personalized

determination as to the amount of the bond to be set, considering all the mandatory statutory

factors. They do not simply pick a number off a list or use some inflexible schedule. They

certainly do not permit anyone other than they – the judges themselves – to set the amount of the

bond or even suggest the amount of the bond. And Judge Richardson immediately appoints an

attorney for every person who did not make bond, and timely responds to any motion from any

such attorney for release, whether based on indigency or any other factor that may be applicable

to a particular person.

        B.      The State Court Judge’s Individualized Decision to Set Bond is Entirely
                Constitutional and Appropriate.

        The Plaintiffs use the term “Preset Money Bond” as if it were some sort of recognized

legal concept. It is not. Here, the state court judges are presented with affidavits asserting that

probable cause exists to believe that a convict has violated his or her probation. The state court

judges make an independent determination as to whether such probable cause exists. The state

court judges then determine what bond, if any, should be set using the criteria required by

Tennessee law. The state court judges make these individualized determinations based on the

nature of the alleged violation, whether the violation has occurred before, and the other factors in

Tenn. Code Ann. § 40-11-115. Specifically, the judges testified that they follow the statutory

mandate and set the amount that they judicially determine “will reasonably assure the appearance

of the person as required” Id. The bond is not “preset,” it is determined by the judges, based on

the statutory criteria in the individual situation.

        1.      Monetary bond does not violate the Fourteenth Amendment.




                                                      7
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 7 of 38 PageID #: 1417
        There is no “fundamental right” under the Fourteenth Amendment to release on

recognizance while awaiting a revocation hearing. Nor are the poor a suspect class. Therefore,

rational basis review applies to Plaintiffs’ claims. Because money bond is rationally related to

the legitimate State interest in protecting the public, ensuring the violator’s presence at a

revocation hearing, and meeting the penal goals of effective punishment and deterrence,

Plaintiffs’ challenges fail.

        Moreover, the converse of Plaintiff’s proposal illustrates why there can be no Equal

Protection violation in this context. If Plaintiffs get their way, and any indigent person has an

automatic right to go free with no security, but a non-indigent person of just modest means does

not, then that, too, would be treating two classes of people differently based on money. The

person of means would have a right to complain that their resources were being deprived without

a legitimate basis as well. Why should they surrender their hard earned money if others do not

have to? And, again, there is a huge spectrum of “wealth.” Perhaps the person of means in this

example is a working class person with very limited resources; or perhaps it is a wildly rich

person with hardly any limit at all. Where is the line drawn, or is there a line at all? To cure the

converse equal protection violation, would everyone simply be entitled to just go free? Or

should bond be set based on overall assets minus liabilities, ignoring the Tennessee statute’s

mandate for the factors to consider?

        And once again, the courts that set the bond are not parties to this case, and any

injunction cannot control their practice. The State statutory scheme has not been challenged, and

notice has not been given to the Tennessee Attorney General. Nor have Plaintiffs raised these

issues in their ongoing criminal proceedings in state court. Instead, the Plaintiffs want the Court

to ignore the statutory scheme and the foregoing considerations, and simply enjoin the county

officials from enforcing these state court orders. The Court should decline.



                                                  8
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 8 of 38 PageID #: 1418
       a. There is no “fundamental right” to release on recognizance while awaiting a
          revocation hearing.

       “Fundamental rights” under the Fourteenth Amendment are those that are deeply rooted

in Anglo-American legal history and tradition, or implicit in the concept of ordered liberty and so

fundamental to one’s dignity, autonomy, and ability to self-actualize that “neither liberty nor

justice would exist if they were sacrificed.” Washington v. Glucksberg, 521 U.S. 702 (1997).

       The Supreme Court has held that the right to be free from bodily restraint “is not

absolute,” Kansas v. Hendricks, 521 U.S. 346, 356 (1997). Moreover, convicts on probation do

not possess the “absolute liberty to which every citizen is entitled,” but only a “conditional

liberty” interest, which is “properly dependent on observance of special . . . restrictions.”

Morrissey v. Brewer, 408 U.S. 471, 480 (1972). If one’s bodily liberty becomes “conditional”

upon conviction and release on probation, that right can no longer be considered “fundamental,”

such that “neither liberty nor justice would exist if [it] were sacrificed.” Glucksberg, 521 U.S., at

721. Indeed, the Supreme Court has stated in explicit terms:

       There is no constitutional or inherent right of a convicted person to be
       conditionally released before the expiration of a valid sentence. The natural
       desire of an individual to be released is indistinguishable from the initial
       resistance to being confined. But the conviction, with all its procedural
       safeguards, has extinguished that liberty right: ‘[G]iven a valid conviction,
       the criminal defendant has been constitutionally deprived of his liberty.’

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979) (quoting
Meachum v. Fano, 427 U.S. 215, 224 (1976)).

       Plaintiffs, and all members of the putative class, have been duly convicted for their

crimes and are able to remain conditionally free from confinement, only so long as they comply

with the terms of their conditional release. Conviction has constitutionally extinguished any

fundamental liberty interest they possess in freedom from confinement, pending completion of

their terms of probation and/or satisfaction of the conditions thereof.




                                                  9
  Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 9 of 38 PageID #: 1419
       The foregoing principles are consistent with federal constitutional and also Tennessee

law, which provides that release on bond prior to revocation hearing is not a matter of right, even

in a misdemeanor case, and the decision whether to grant bond at all is a matter for the trial

judge’s discretion. See Tenn. R. Crim. P. 32(g); Tenn. Op. Atty. Gen. No. 99-199.

       Plaintiffs also assert what they call a “right against wealth-based detention.” The

Supreme Court has never recognized any such right as “fundamental” for purposes of the

Fourteenth Amendment or otherwise. And contrary to Plaintiffs’ exhortation, the Supreme Court

does not impliedly recognize “fundamental” rights for purposes of Due Process and Equal

Protection. Rather, the “analysis must begin with a careful description of the asserted right, for

the doctrine of judicial self-restraint requires [courts] to exercise the utmost care whenever [they]

are asked to break new ground in this field.” Reno v. Flores, 507 U.S. 292, 302 (1993).

       The district courts certainly should not create new fundamental rights as a matter of

social activism, and this Court should decline Plaintiffs’ invitation to do so.

       Instead, Plaintiffs must demonstrate that an asserted right has deep roots in the history

and tradition of our Republic. Glucksberg, 521 U.S., at 723–24. They cannot. On the contrary,

the modern money bail system is deeply rooted in Anglo-American legal history and tradition,

predating the founding of our Republic. Throughout that long history, there have always been

those who could not afford to post bail. As the Supreme Court recognized in Ross v. Moffitt:

       Despite the tendency of all rights to declare themselves absolute to their logical
       extreme, there are obviously limits beyond which the equal protection analysis
       may not be pressed without doing violence to principles recognized in other
       decisions of this Court. The Fourteenth Amendment does not require absolute
       equality or precisely equal advantages, nor does it require the State to
       equalize economic conditions.

417 U.S. 600, 611–12 (1974) (citing San Antonio Independent School District v. Rodriguez, 411
U.S. 1, 24 (1973), and Griffin v. Illinois, 351 U.S. 12, 23 (1956) (Frankfurter, J., concurring))
(internal quotation marks and citation omitted).




                                                 10
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 10 of 38 PageID #: 1420
        While two states––New Jersey and California––have recently legislatively abandoned the

centuries-old tradition of monetary bail in favor of non-secured conditions of release, the

remaining forty-eight utilize monetary bail, and always have.

        Plaintiffs, apparently unwilling or unable to obtain a legislative change like those that

occurred in New Jersey and California, have instead turned to this Court to effect their desired

social change. What the Plaintiffs are asking this Court to do is to order the Sheriff of one

county to begin ignoring court orders that they feel are unfair. Plaintiffs have not sued the State

to change the state courts’ decision process; they have not sued the judges asking for the state

courts to conduct some hearings; they have not sued for the state courts to make some preferred

findings; they have not sued for the state courts to take some required steps within some period

of time. The Plaintiffs cannot ask for any of those things because the courts, the judges, and the

State are not parties to the suit.

        Instead, they want the county Sheriff to ignore those orders for which it might appear to a

non-lawyer Sheriff did not have their desired considerations––an impossible task for the Sheriff

to undertake, even if this Court orders it. The system just does not work this way.

        But this Court should not create an affront to the entire state judicial system simply to

effect a social change sought by the Plaintiffs that they have not sought legislatively. The history

of money bond in this country, which pre-dates even the Bill of Rights, ought to certainly

suggest that this is not the type of situation that was contemplated by the Eighth Amendment or

even the Fourteenth Amendment, and neither Due Process or Equal Protection are implicated by

the centuries old bail system in this country.

        Moreover, there is no modern trend to recognize such a “new right.” Coastal

experimentation in New Jersey and California does not by any means demonstrate an emerging

trend in the collective attitude of the American people, such that release on recognizance pending

a revocation hearing should be considered a “fundamental right” under the Fourteenth
                                                 11
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 11 of 38 PageID #: 1421
Amendment. See Glucksberg, 521 U.S., at 723 (declining to recognize physician-assisted

suicide as a fundamental right, reasoning “we are confronted with a consistent and almost

universal tradition that has long rejected the asserted right, and continues explicitly to reject it

today[.] To hold for respondents, we would have to reverse centuries of legal doctrine and

practice, and strike down the considered policy choice of almost every State”).

        Plaintiffs have made no attempt whatsoever to analogize the nebulous “right against

wealth-based detention” to a right declared “fundamental” by the Supreme Court1 ––or any

binding authority, for that matter. Quite tellingly, the “right against wealth-based detention” does

not fit with any such fundamental right recognized by any court.

        Plaintiffs gloss over all of this analysis, confidently but unconvincingly relying on

language in the Bearden line of cases and point to a handful of district courts that have all

considered entirely different situations. Indeed, one such district court case relied on by

Plaintiffs was reversed by the Eleventh Circuit twice. See Walker v. City of Calhoun, 682 Fed.

Appx. 721 (11th Cir. 2017) and Walker v. City of Calhoun, 901 F.3d 1245 (11th Cir. 2018). The

Sixth Circuit has admonished against generalizations in the seeking of a fundamental right.

United States v. Lanier, 73 F.3d 1380, 1388 (6th Cir. 1996) (vacated on other grounds, 520 U.S.

259 (1997); vacated for rehearing en banc, 114 F.3d 84 (6th Cir. 1997)).

        The burden is on the Plaintiffs to demonstrate why an indigent person has a right to be

released on recognizance after violating the terms of his or her probation that is commiserate


1
  Such as rights the Supreme Court has declared “fundamental” which include the right to
oversee the upbringing of one’s children, Meyer v. Nebraska, 262 U.S. 390 (1923); the right to
cohabitate with blood relatives, Moore v. City of East Cleveland 431 U.S. 494 (1977); the right
to engage in consensual sexual activity in the home, Lawrence v. Texas, 539 U.S. 558 (2003);
the right to marry, Boddie v. Connecticut; 401 U.S. 371 (1971); the right to procreate, Skinner v.
Oklahoma 316 U.S. 535 (1942); the right to contraception, Griswold v. Connecticut 381 U.S.
479 (1965); the right to terminate a pregnancy, Eisenstadt v. Baird, 405 U.S. 438 (1972), Roe v.
Wade, 410 U.S. 113 (1973); the right to refuse unwanted medical treatment, Cruzan v. Director,
Mo. Dept. of Health, 497 U.S. 261 (1990); the right to vote, Harper v. Virginia Bd. of
Elections, 383 U.S. 663 (1966); and the right to interstate travel.
                                                  12
    Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 12 of 38 PageID #: 1422
with those already deemed “fundamental” by the Supreme Court. Plaintiffs cannot carry any

such burden, because no fundamental right exists.

       b. Rational basis review applies because the indigent are not a suspect class.

       It is well-settled law that the indigent are not a suspect class, and that rational basis

review applies to their Equal Protection claims. For instance, in Wilson v. Yaklich, the Sixth

Circuit summarized the relevant standard as follows:

               The plaintiff claims that he is now treated differently than non-indigent
       prisoners or indigent non-prisoners as a result of the application of [a statute].
       Because neither indigents nor prisoners are a suspect class, however, Harris v.
       McRae, 448 U.S. 297, 323 (1980); Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th
       Cir. 1997), such differentiation is permissible as long as even a rational basis for
       the differing treatment can be shown. United States v. Kras, 409 U.S. 434, 446
       (1973).

148 F.3d 596, 604 (6th Cir. 1998); see also Ortwein v. Schwab, 410 U.S. 656, 660 (1973)

       More recently, in Johnson v. Bredesen, the Sixth Circuit held:

               Plaintiffs argue that the district court erred by testing their equal protection
       challenge using the rational basis test, rather than strict scrutiny, because the re-
       enfranchisement statute: (1) burdens their fundamental right to vote; and (2)
       improperly discriminates against the indigent. Plaintiffs' arguments miss the
       mark. The state may, within the bounds of the Constitution, strip convicted felons
       of their voting rights. Richardson v. Ramirez, 418 U.S. 24 (1974). Having lost
       their voting rights, Plaintiffs lack any fundamental interest to assert. [Citation
       omitted]. And contrary to Plaintiffs' other contention, wealth-based
       classifications do not discriminate against a suspect class. See Papasan v.
       Allain, 478 U.S. 265, 283–84, 106 (1986); Maher v. Roe, 432 U.S. 464, 470–71
       (1977). Accordingly, because Tennessee's re-enfranchisement law neither
       implicates a fundamental right nor targets a suspect class, the district court
       properly applied rational basis review, not strict scrutiny, to Plaintiffs' equal
       protection challenge. See San Antonio Indep. Sch. Dist. v. Rodriguez, 411
       U.S. 1, 29, 93 (1973).

624 F.3d 742, 746 (6th Cir. 2010).

       This Court should apply rational basis review and uphold the practices of the courts.

       c. Plaintiffs’ own authority is consistent with the application of rational basis
          review.




                                                 13
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 13 of 38 PageID #: 1423
       The applicable test is rationality, not strict scrutiny. The principal cases Plaintiffs rely

on––Williams v. Illinois, 399 U.S. 235 (1970), Tate v. Short, 401 U.S. 395 (1971), and Bearden

v. Georgia, 461 U.S. 600 (1983)––are all entirely consistent with this principle.

       The Supreme Court’s opinion in Williams stands only for the proposition that

confinement for nonpayment of fines and court costs cannot exceed the statutory maximum

prison sentence for the underlying offense. The Supreme Court specifically stated: “The mere

fact that an indigent in a particular case may be imprisoned for a longer time than a non-

indigent convicted of the same offense does not, of course, give rise to a violation of the

Equal Protection Clause.”

       The Williams case demonstrates a straightforward application of rationality review––the

State has no legitimate penal interest in keeping people in jail for longer than the maximum

sentence their crimes would otherwise allow. Here, though, the state does have a clear legitimate

interest in the posting of money bonds to ensure that a convict accused of violating his or her

probation will actually attend a revocation hearing, where he or she could be promptly sent to

jail. There is also a legitimate interest even in securing the payment of criminal fines, Id. at 244,

n. 20, and imprisonment for failure to do so is rationally related to that interest, up to the

maximum period of confinement that the governing statute allows for the crime.

       There is nothing in Williams articulating a “fundamental” right to be free from wealth-

based distinctions, and certainly no application of strict scrutiny. As the Court made clear:

       The State is not powerless to enforce judgments against those financially
       unable to pay a fine; indeed, a different result would amount to inverse
       discrimination since it would enable an indigent to avoid both the fine and
       imprisonment for nonpayment whereas other defendants must always suffer
       one or the other conviction.

Id. at 244.

       The Supreme Court’s decision in Tate v. Short, 401 U.S. 395 (1971) is equally

unavailing to Plaintiffs’ purpose. Tate merely expounds upon the holding in Williams that there
                                                  14
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 14 of 38 PageID #: 1424
is no rational basis or legitimate state interest in confining an indigent person when the

substantive offense would not allow it, solely for failure to pay court costs and fines. Id. at 399.

In other words, if you could not go to jail under the statutory scheme for a speeding ticket, you

could not then be jailed simply failing to pay the fine either. Just as in Williams, the Court in

Tate applied rational basis review to find that imprisoning an indigent person for failure to pay a

speeding fine violated Equal Protection where speeding was not otherwise punishable by prison

time under the authorizing statute. The Court did not purport to create a “fundamental right,”

and it certainly did not purport to apply strict scrutiny. The Court reasoned that:

       Imprisonment in such a case is not imposed to further any penal objective of the
       State. It is imposed to augment the State’s revenues but obviously does not serve
       that purpose; the defendant cannot pay because he is indigent and his
       imprisonment, rather than aiding collection of the revenue, saddles the State with
       the cost of feeding and housing him for the period of his imprisonment.

Id.

       Like Williams, this is merely a straightforward application of rational basis review. The

Tate decision identifies a legitimate state purpose (the collection of revenue), and concludes that

jailing people who cannot pay speeding fines bears no rational relationship to the State’s

legitimate interest in revenue collection, because it imposes a cost burden on the state.

Therefore, it violated Equal Protection only because it was arbitrary and capricious, not because

the state violated some “fundamental right” never to be imprisoned for failure to pay criminal

fines, fees, and costs. Plaintiff’s characterization as a fundamental right is not supported by Tate.

       Next, Bearden says that automatically revoking probation solely for nonpayment of fines

and costs, if a convict on probation has made all reasonable efforts to pay, is arbitrary if there are

other adequate ways of serving the state’s interest in punishment and deterrence.

       What Plaintiffs mistake for strict scrutiny is really just a procedural due process analysis,

setting the minimum procedural requirements necessary to assure the adequacy of the factual

predicate for revocation. See Walker v. City of Calhoun, Ga., 901 F.3d 1245, 1265 (11th Cir.
                                                 15
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 15 of 38 PageID #: 1425
August 22, 2018). Bearden merely requires a hearing as to the reasons for nonpayment before a

sentence of probation can be summarily converted to incarceration for failure to pay fines.

       Finally, Plaintiffs argue that Pugh v. Rainwater, a forty year old Fifth Circuit case,

recognizes their asserted right against wealth-based detention. 572 F.2d 1053 (5th Cir. 1978).

On the contrary, Rainwater explicitly states that “[r]ules under which personal liberty is to be

deprived are limited by the constitutional guarantees of all, be they moneyed or indigent,

befriended or friendless, employed or unemployed, resident or transient, of good reputation or

bad.” Id., at 1057. Nothing in Rainwater creates a special right for the indigent or anyone else to

be free from confinement because they might not be able to post bail. Instead, Rainwater

reiterated the principle that the Fourteenth Amendment protects all persons from government

action that is fundamentally arbitrary and capricious. That is the very concept of rationality.

       Likewise, the Eleventh Circuit has recently held that these cases do not warrant

heightened scrutiny, rejecting a district court’s application of heightened scrutiny in a similar

case because it “[ran] headlong into Rainwater.” Walker v. City of Calhoun, Ga., 901 F.3d 1245,

1260 (11th Cir. August 22, 2018). Noting that the court in Rainwater “approved the utilization

of a master bond schedule,” which “provided ‘speedy’ release to those who could meet its

requirements,” and therefore “necessarily provided less speedy release to those who could not,”

the court found “Rainwater’s conclusion” to be “consistent with Supreme Court case law on how

differential treatment by wealth is analyzed under the Equal Protection Clause.” Id., at 1260–61

(citing San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1 (1973) as “[t]he definitive

explanation”). The Walker court explained:

       The sine qua non of a Bearden- or Rainwater-style claim, then, is that the
       State is treating the indigent and the non-indigent categorically differently.
       Only someone who can show that the indigent are being treated
       systematically worse ‘solely because of [their] lack of financial resources,’––
       and not for some legitimate State interest––will be able to make out such a
       claim. Those who simply find their own bail conditions too onerous must

                                                 16
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 16 of 38 PageID #: 1426
       proceed under the Eight Amendment’s Excessive Bail Clause unless they can
       point to a separate due process violation.

Id., at 1260 (quoting Bearden, 461 U.S., at 661) (internal cite omitted).

       d. Monetary Bond Set by the State Court Judges Upon Issuance of the Warrant is
          Rationally Related to a Legitimate State Interest.

       Here Plaintiffs want to challenge the state judges’ policy and practice of setting bond

amounts contemporaneous with the issuance of violation warrants (without actually challenging

the state judges, the state, the statute, or anything else about the process). Plaintiffs claim this

practice (of these non-parties) amounts to invidious discrimination because it operates to confine

them solely on the basis of wealth. As discussed above, there is no fundamental right to release

on recognizance pending an initial revocation hearing, nor are the indigent a suspect class.

Therefore, to succeed on the merits, Plaintiffs must prove that this practice bears no rational

relationship to any legitimate State interest. McGinnis v. Royster, 410 U.S. 263, 270 (1973).

Plaintiffs’ Equal Protection challenge must fail unless “there is [no] reasonably conceivable state

of facts that could provide a rational basis for the classification.” FCC v. Beach

Communications, Inc., 508 U.S. 307, 313 (1993). Plaintiffs cannot meet this burden.

       To the contrary, the State has a legitimate interest in securing the convict’s appearance at

a violation hearing, and requiring security is rationally related to that end. When the State judge

sets a convict’s bond on a violation warrant, the judge is making a reasoned determination based

on the circumstances and the statutorily required factors. Tenn. Code Ann. § 40-11-115.

       Probationers, by definition, are convicted criminals serving out their sentences on

conditional release. The severity of the underlying crime, the nature and frequency of the

violation, the severity of the violation, and the convict’s prior criminal history are all relevant

and required considerations––entirely independent of wealth––that are rationally related to

setting money bond in an amount that will secure the individual’s presence at a violation hearing.

Those who are able to post bond are able to secure their release while having provided adequate
                                                  17
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 17 of 38 PageID #: 1427
assurance that they will attend their hearing. Equally importantly, those who are not able to pay

the bond, irrespective of wealth, may nevertheless be released if upon the signature of two

sureties without ever paying a dime. Tenn. Code Ann. § 40-11-122(2).

       Even then, those with no resources and no one to sign as surety may nevertheless be

released by simply requesting a hearing. Judge Richardson testified that he immediately

appoints an attorney to those who cannot make bond, and those attorneys may file a motion

(based on indigency or any other factor) which the Judge testified will be promptly heard.

       If the convict is unable to post the properly determined bond considering the factors such

as ties to the community in Tenn. Code Ann. § 40-11-115, and is unable even to have the sureties

sign at no cost under Tenn. Code Ann. § 40-11-122(2), then they may still be released upon

demonstrating to the state court judge that a lesser bond or no bond will be sufficient, a process

the state court judges testify is prompt. Until one of these things happens, detention to assure

attendance of the convict at his or her revocation hearing is rationally related to the State’s

legitimate interest. See McGinnis v. Royster, 410 U.S., at 273 (rejecting an Equal Protection

challenge based on inability afford bond, because the state’s legitimate interest in rehabilitation

provided “a rational justification”––independent of wealth––for the distinction).

       Because money bail may be imposed upon considerations independent of wealth that are

rationally related to the State’s articulated interest, it cannot be shown that the policy and

practice here categorically discriminates against the indigent in way that is arbitrary and

capricious. Walker, 901 F.3d, at 1260. Convicts who violate the terms of their conditional

release have demonstrated that they are unwilling or incapable of abiding by the rules, and the

State has a legitimate interest in adjudicating the alleged violation.

       Indeed the sole movant Plaintiff here, Indya Hilfort, was issued a violation warrant

because she took her small children with her to sell drugs at a drug deal. Undoubtedly, Ms.

Hilfort did not report this income from her drug sales on her indigency application.
                                                  18
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 18 of 38 PageID #: 1428
       The Seventh Circuit in Doyle v. Elsea rejected the Equal Protection claim of a parole

violator who allegedly received a greater sentence because he was financially unable to make

bail and thereby obtain an immediate revocation hearing. 658 F.2d 512, 518 (7th Cir. 1981).

The court construed Williams and Tate narrowly, reasoning that those cases “do not stand for

the . . . sweeping proposition. . . that, whenever a person spends more time incarcerated

than a wealthier person would have spent, the equal protection clause is violated.” Id. The

court went on to apply rational basis review, reasoning that incarceration upon execution of a

violation warrant, notwithstanding one’s ability to pay, was “a rational means of attaining the . . .

dual objective, on the one hand to encourage rehabilitation by permitting parolees who can live

peaceably in society to continue to do so, and, on the other hand, to protect society from those

parolees who demonstrate that they cannot or will not abide by the rules.” Id. at 518–19.

       Likewise Tennessee’s probation system serves the dual purpose of empowering the

convicted by allowing them to serve their time outside of jail, as well as protecting the public

from the chronic deviance of those unwilling to rehabilitate outside of prison. Commensurate

with this dual purpose, the State of Tennessee has an interest in adjudicating the alleged violation

so that those capable of rehabilitation can continue to repay their debts to society on conditional

release, and those who are not can be locked away in the interest of public safety and welfare.

See Gagnon v. Scarpelli, 411 U.S. 778, 785 (1973); Bearden, 461 U.S., at 670. Monetary bond

is a rational and non-invidious means of securing a convict’s presence at a violation hearing,

which is necessary for the speedy and efficient adjudication of the alleged violation. The practice

is rationally related to the State’s interest in efficient administration of the probation system and

meeting the twin goals of rehabilitation and public safety. Doyle, 658 F.2d, at 518–19.

       Central to the State’s criminal justice system is the policy of punishment and deterrence.

The State has a legitimate penal interest in assuring that actual consequences are brought to bear

when one is convicted of a crime, and that those consequences are serious enough to deter the
                                                 19
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 19 of 38 PageID #: 1429
convicted person, and others, from similar conduct. Bearden, 461 U.S., at 669 (“The State, of

course, has a fundamental interest in appropriately punishing persons–rich and poor–who

violate its criminal laws. A defendant’s poverty in no way immunizes him from

punishment.”). When a sentence of probation is imposed, the terms of conditional release serve

both as a punishment for the underlying crime by restricting the convict’s freedom, and as a

deterrent from future criminal activity by imposing the possibility of detention and revocation.

“The decision to place the defendant on probation, however, reflects a determination by the

sentencing court that the State’s penal interests do not require imprisonment.” Id., at 670. But

the convict knows that if she violates the terms of her conditional release, a violation warrant

will issue and she may be detained, because “[a] probationer’s failure to make reasonable efforts

to pay [her] debt to society may indicate that this original determination needs reevaluation, and

imprisonment may now be required to satisfy the State’s interests.” Id. Detention comes with the

natural consequence of paying a bond or being confined in the intervening time between arrest

and preliminary revocation hearing. The possibility of revocation and the attendant procedures–

–including arrest, detention, and bond––is part of the State’s punishment scheme that serves a

deterrent purpose. Convicts are more likely to conform their conduct to social norms if they

know they will be arrested and have to pay a bond or suffer confinement until a preliminary

revocation hearing. Monetary bond allows speedy release for those who can afford it; those who

cannot may obtain release by the signatures of two sureties under Tenn. Code Ann. § 40-11-

122(2), or they may continue to suffer confinement until they ask for an adjustment, or they may

utilize the constitutionally permissible secondary option of requesting an immediate bail hearing.

In either case, convicts suffer some inconvenience and temporary confinement. This

inconvenience and confinement is incidental to the punishment scheme of placing liberty

restrictions on probationers as conditions of release, and serves a rational deterrent purpose.

Money bond is rationally related to the State’s penal interest in punishment and deterrence.
                                                 20
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 20 of 38 PageID #: 1430
       The mere fact that one of the Plaintiffs may spend more time in confinement than

someone who is able to secure speedy release by posting a bond or someone who has two

persons sign for him or her without ever paying a dime does not violate the Equal Protection

Clause. See ODonnell v. Goodhart, 900 F.3d 220, 225, 228 (5th Cir. Aug. 14, 2018) (ODonnell

II); Pugh v. Rainwater, 572 F.2d 1053 (5th Cir. 1978); Walker v. City of Calhoun, 901 F.3d

1245, 1260 (11th Cir. August 22, 2018); Williams, 399 U.S., at 243 (“The mere fact that an

indigent in a particular case may be imprisoned for a longer time than a non-indigent convicted

of the same offense does not, of course, give rise to a violation of the Equal Protection Clause”);

Doyle v. Elsea, 658 F.2d 512, 518 (7th Cir. 1981); McGinnis v. Royster, 410 U.S. 263 (1973).

       2.      Money Bond Set by the State Court Judges Upon Issuance of the Violation
               Warrant Comports with the Requirements of Due Process.

       Plaintiffs claim that the practice of setting bond (by the non-party judges) upon issuance

of violation warrants constitutes a due process violation by these judges and deprivation because

they will not be able to afford to secure their release when they are arrested.

       a.      Plaintiffs have not been deprived of a liberty or property right protected by
               the Fourteenth Amendment.

       As an initial matter, the concept of a “substantive right against wealth-based detention” is

entirely made up. ODonnell II, 900 F.3d 220, 228 (5th Cir. Aug. 14, 2018) (chastising the

district court––“In sum, the expansive injunction entered on remand repeats the mistake of

the original injunction: It ‘amounts to the outright elimination of secured bail for indigent

misdemeanor arrestees.’ But there is ‘no such . . . fundamental substantive due process

right to be free from any form of wealth-based detention. The sweeping injunction is

overbroad.’”) (quoting ODonnell I, 892 F.3d 147, 163 (5th Cir. Jun. 1, 2018)). Plaintiffs have

cited no authority creating any such substantive right or recognizing it as a protected liberty

interest for the purposes of procedural due process. This does not state a claim.



                                                 21
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 21 of 38 PageID #: 1431
       In Tennessee and under the constitution, release on bond prior to revocation hearing is

not a matter of right for anyone, even in a misdemeanor case, and the decision whether to grant

bond at all is a matter for the trial judge’s discretion. See Tenn. R. Crim. P. 32(g); Tenn. Op.

Atty. Gen. No. 99-199. Importantly, “Absent state interference with a protected [liberty or

property] interest, [Plaintiff] is entitled to no pre-deprivation process whatsoever.” Cutshall, 193

F.3d, at 478; see also Bd. of Regents of State Colleges v. Roth, 408 U.S. 564 (1972).

       b.      Probationers receive all the process that is due.

       Even if inability to afford a bond determined by the state court judge at the time of the

issuance of the warrant deprives Plaintiffs of a protected liberty or property interest, the current

bail procedure satisfies the requirements of due process. The constitutional adequacy of the

preset bond procedure warrants balancing. That three-part test considers: (1) the nature of the

private interest; (2) the risk of erroneous deprivation, and the probable value, if any, of additional

procedural safeguards; and (3) the government interest, including the fiscal and administrative

burdens of adopting new or alternative procedures. Mathews, 424 U.S., at 335 (1976).

       As a preliminary matter, it bears mentioning that, “where the State has preserved what

has always been the law of the land, the case for administrative safeguards is significantly less

compelling.” Ingraham, 430 U.S., at 679 (internal quote and citation omitted). “At common law

it was customary. . . for an arrested person to be brought before a justice of the peace shortly

after arrest,” who would “determine whether there was reason to believe the prisoner committed

a crime. If there was, the detainee would be committed to jail or bailed pending trial. . . . The

practice furnished the model for criminal procedure in America immediately following the

adoption of the Fourth Amendment, and there are indications that the Framers of the Bill of

Rights regarded it as a model for a ‘reasonable’ seizure.’” Gerstein, 420 U.S., 114–16.

       Due process requires only that “some minimal inquiry” be conducted “as promptly as

convenient after arrest.” Morrissey, 408 U.S., at 485.
                                                 22
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 22 of 38 PageID #: 1432
       This is exactly what the state court judges testified was the process in the 22nd Judicial

District, which includes Giles County. Those judges testified that they promptly see those

incarcerated, and Judge Richardson immediately appoints them an attorney. Both judges

promptly conduct hearings, including the requests for reduction or modification of the bond

amount, and including such requests as based on indigency. And the violation warrants in this

case have all been issued upon the determination that probable cause exists. The Supreme Court

has long recognized that states’ compelling interest in protecting public safety permits even

warrantless arrest and detention. County of Riverside v. McLaughlin, 500 U.S. 44 (1991).

       Further, holding a suspect for even 48 hours without a warrant or even probable cause

hearing is presumptively constitutional, irrespective of the nature of the offense. Id; see also

Atwater v. City of Lago Vista, 532 U.S. 318 (2001). And the 48-hour presumption––even

without probable cause––is not a ceiling in this case because “we deal here, not with the right of

an accused. . . in a criminal prosecution, but with the more limited due process right of one who

is a probationer or parolee only because he has been convicted of a crime.” Gagnon, 411 U.S., at

789; see also ODonnell I, 892 F.3d, at 160–61, and Walker, 901 F.3d, at 1266–67 (setting the

same presumptive limits to pretrial detention without a bail hearing). And because a probable

cause determination has been made, there is less risk of erroneous incarceration.

       This is a “practical compromise” that “represents a necessary accommodation between

the individual’s right to liberty and the State’s duty to control crime.” Gerstein v. Pugh, 420

U.S. 103, 112 (1975). This compromise is necessary because “requiring a magistrate’s review

of the factual justification prior to any arrest. . . would constitute an intolerable handicap for

legitimate law enforcement.” Gerstein, 420 U.S., at 113. Thus, it is clear that the individual here

may be temporarily seized like any other free person, and while his everyday freedom is limited

by the conditions of probation, “[t]he natural desire of an individual to be released is

indistinguishable from the initial resistance to being confined.” Meachum, 427 U.S., at 224.
                                                  23
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 23 of 38 PageID #: 1433
       In Giles County, convicts detained on a violation warrant have numerous mechanisms for

a hearing on release pending their revocation hearing, and the judges testified that they conduct

extremely prompt hearings for such detainees, such that every detainee who wants one will have

a hearing in just a few days, if not the very next day. Further, there are numerous alternatives for

an indigent probationer to secure release even sooner. For instance, the judges testified that they

may write a letter requesting a bail hearing, and the courts generally accommodate these requests

as quickly as the next day; judges routinely hold open-docket hearings early in the week,

typically on Mondays; sometimes judges hold hearings at the jail to accommodate detainees.

       Importantly, there are less-burdensome alternatives for those who find their bond amount

too onerous, including simply having two sureties sign under Tenn. Code Ann. § 40-11-122(2),

without anyone ever tendering a dime. Plaintiff Hilfort herself has secured release using a

bondsman in the past. Although she claims she had to borrow money from family and friends to

make bail, that is not beyond the scope of those sufficient bona fide efforts contemplated by

Bearden. See e.g., 461 U.S., at 660 (“If the probationer. . . has failed to make sufficient bona

fide efforts to seek employment or borrow money to pay, the State is justified in using

imprisonment as a sanction to enforce collection.

       Furthermore, “[I]n situations where a predeprivation hearing is unduly burdensome in

proportion to the liberty interest at stake. . . postdeprivation remedies might satisfy due process.”

Zinermon v. Burch, 494 U.S. 113, 132 (1990). When there is a need for speed or providing

meaningful predeprivation process is impracticable, a postdeprivation remedy is

constitutionally adequate. Ingraham v. Wright, 430 U.S. 651 (1977). Likewise, where the

potential length or severity of the deprivation does not indicate a likelihood of serious loss and

where the procedures. . . are sufficiently reliable to minimize the risk of erroneous determination,

a prior hearing may not be required. Accordingly, we look to the public interest. “This includes



                                                 24
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 24 of 38 PageID #: 1434
the administrative burden and other societal costs that would be associated with requiring, as a

matter of constitutional right,” a pre-arrest hearing in all cases. Mathews, 424 U.S., at 347.

       This alternative procedure also presents enforcement problems. How would the court

compel attendance at a bond hearing prior to the execution of a violation warrant? The obvious

incentive would be to dodge one’s bail hearing if the constitution says the government cannot

arrest one before a full trial-type hearing on what bond one can afford to pay. That would be

clearly unworkable from every perspective but the scofflaw’s.

       Another alternative would be to arrest violators and issue a uniform hold without bond

order until the court can conduct individualized bail hearings. That would drastically increase

the cost of housing detainees, many of whom would have been able to secure their immediate

release by posting the bond or obtaining a release by signatures of sureties. Further the court

would be required to have additional needless hearings, which absorb administrative expense.

       And because “a wide variety of information may be deemed relevant, and issues of

witness credibility and veracity often are critical to the decisionmaking process,” Mathews, 424

U.S., at 343–44, either people would be held for a lot longer, or the court would have to expedite

the hearings, which would increase the likelihood of error. Cases have cautioned against

implementing this type of sea change through the courts, rather than the legislative changes such

as those in New Jersey and California that Plaintiffs seek to implement judicially in Tennessee:

       Elimination or curtailment of corporal punishment would be welcomed by many
       as a societal advance. But when such a policy choice may result from this Court’s
       determination of an asserted right to due process, rather than from the normal
       process of community debate and legislative action, the societal costs cannot be
       dismissed as insubstantial.

Ingraham, 430 U.S., at 681 (Harlan, J. concurring).

       This Court should reject Plaintiff’s attempt to effect social change by asking this Court to

judicially impose social change without the benefit of legislative consideration. This is doubly

true when Plaintiffs seek to impose their social change via an end-around, challenging the
                                                25
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 25 of 38 PageID #: 1435
practices of state court judges without bringing the State, the Tennessee Attorney General, or

anyone else associated with the policies they challenge into court.

         The practices of the courts of the 22nd Judicial District are Constitutional and proper in all

respects, and the Court should reject Plaintiff’s request for a preliminary injunction.

   II.      This Court is without jurisdiction to enjoin nonparties, and any order enjoining
            the execution of a warrant unless stated procedures are followed prior to
            issuance would constitute abuse of discretion and violate the specificity
            requirements of Fed. R. Civ. P. 65.

         Plaintiffs challenge the policy and practice of setting bond amounts on violation of

probation warrants, but have not joined the state court judges or the State of Tennessee who set

those bond amounts and who engage in the challenged practice. Instead, Plaintiffs ask this Court

to enjoin Giles County and the County Sheriff from complying with the state court orders, if

these non-lawyer officials determine that the state court judges “determined [the bond amount]

without an inquiry or findings concerning ability to pay, consideration of alternatives, or a

finding that pre-revocation detention [meets strict scrutiny].”

         Assuming, arguendo, that these procedures and findings are required by the Constitution,

this is not a policy of the County or its Sheriff. The procedure for setting bail is a policy of the

State, pursuant to a complete statutory scheme. That policy is applied and carried out by State

court judges in their discretionary capacity as judicial officers of the State of Tennessee.

         Moreover, how is the county sheriff supposed to determine what factors the judges

considered when they issued the warrants? If the the State courts were parties, perhaps this

Court could order specific findings of fact and conclusions of law to make such things clear. But

they are not parties, and no injunction issued in this case can require any such action. Instead,

Plaintiffs ask this Court to enjoin Giles County and its Sherriff––neither of whom have any

control over the policy and practice of the State and its judicial officers, to try and “figure out”

what the state court judges did or didn’t do, and then second guess those judges’ decisions.

                                                  26
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 26 of 38 PageID #: 1436
          This Court is without jurisdiction to enjoin nonparties, and any order purporting to enjoin

enforcement of a nonparty judge’s lawfully issued warrant would constitute an abuse of this

Court’s discretion. See Tesmer v. Granholm, 333 F.3d 683, 702–04 (6th Cir. 2003) (“Our

deepest concern with the equitable relief fashioned by the district court is that it enjoins

non-party judicial officers . . . The court must still follow the statutes, rules, and case law

governing the issuance of injunctions. We hold that with respect to Judge Kolenda, a non-party

to the original suit, and to the unnamed and uncertified putative class of Michigan judges, the

injunction cannot issue.”) (rev’d and remanded on other grounds sub nom, Kowalski v. Tesmer,

543 U.S. 125 (2004)).

          Furthermore, any injunction requiring the County Sheriff to make a standardless

determination of which state court orders to follow and which to ignore would be facially

indefinite in violation of Rule 65. See Fed. R. Civ. P. 65(d)(1); Walker v. City of Calhoun,

Ga., 682 F. App’x 721 (11th Cir. 2017) (per curiam) (vacating district court’s preliminary

injunction on similar facts). This Court should not acquiesce to Plaintiffs’ attempt to reverse-

engineer the result they want without first requiring them to litigate with those responsible for

setting and applying the policy and practice they challenge. Because this Court cannot, within

the bounds of its discretion and consistent with the Rules governing preliminary injunctions,

grant the relief sought, Plaintiff’s motion should separately be denied.

   III.      This Court should abstain from exercising jurisdiction under both Younger and
             Rooker-Feldman, and because the Plaintiffs are collaterally estopped from
             raising these issues in a separate federal suit.

          Plaintiff Hilfort’s Motion for Preliminary Injunction is a challenge to the state court’s

administration of its judicial system. Her Motion asks the Court to enjoin county officials from

following the orders of the state courts in circumstances entirely beyond the county actors’

control. Such an injunction is impossible for a non-lawyer county official to comply with,

because these county officials cannot identify the factors that the state courts used to make the
                                                   27
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 27 of 38 PageID #: 1437
determinations. For example, Plaintiff seeks to enjoin enforcement of any order from the state

court where the state court judge did not consider alternative factors to monetary bond. The

factors considered by the state court judges are not known to the county officials, and these

county officials have no way to know which orders to follow and which they should not.

        The Rooker-Feldman doctrine exists for this very reason. Plaintiff asserts that the state

court’s action is unconstitutional. This is the specific situation contemplated by the Supreme

Court in District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462, 476 (1983). The District

Courts are not permitted to challenge the decisions of state courts in judicial proceedings. The

Supreme Court explained: “[District Courts] do not have jurisdiction, however, over challenges

to state court decisions in particular cases arising out of judicial proceedings even if those

challenges allege that the state court’s action was unconstitutional.” Id. at 486.

        Instead, the Plaintiff’s remedy is to challenge the alleged unconstitutional practice within

the state court system, following the process available to them. Indeed, in this case, Judge

Richardson testified that every person who does not make bail is immediately appointed an

attorney by the Court. That attorney can and perhaps should file a motion for release, based on

indigency or any other factor that may be applicable to that detainee. No plaintiff should wait,

refuse to file something in their pending state court criminal action, then turn to this Court for

relief. Yet that is exactly what the Plaintiffs are seeking in this suit.

        The Sixth Circuit has followed the Rooker-Feldman doctrine, emphasizing that if the

state court action is the “source of the injury” suffered by the plaintiff, then the Rooker-Feldman

bar is raised. McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006), cert. denied, 552

U.S. 828 (2007).

        The Sixth Circuit stated in McCormick that if the challenge is that the state court action is

itself unconstitutional, or the suit seeks rejection of a state court judicial decision then Rooker-



                                                   28
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 28 of 38 PageID #: 1438
Feldman bars the claim, reasoning that the proper mechanism to appeal through the state court

system, and if necessary, appeal to the Supreme Court under 28 U.S.C. § 1257.

        The Court began its analysis with these words:

                        Rooker and Feldman exhibit the limited circumstances in which this
                Court's appellate jurisdiction over state-court judgments ... precludes a United
                States district court from exercising subject-matter jurisdiction .... In both cases,
                the losing party in state court filed suit in federal court after the state proceedings
                ended, complaining of an injury caused by the state-court judgment and
                seeking review and rejection of that judgment. Plaintiffs in both cases, alleging
                federal-question jurisdiction, called upon the District Court to overturn an
                injurious state-court judgment.

                       *                     *                      *
                       The inquiry then is the source of the injury the plaintiff alleges in the
                federal complaint. If the source of the injury is the state court decision, then
                the Rooker–Feldman doctrine would prevent the district court from asserting
                jurisdiction.

                       *                       *                      *
                       The Rooker–Feldman doctrine prevents a party who loses in state court
                from appealing that decision to the lower federal courts, as only the Supreme
                Court has appellate jurisdiction over state court decisions.

McCormick v. Braverman, 451 F.3d 382, 391–92 (6th Cir. 2006). Likewise, the Plaintiffs here

call upon the District Court to overturn an injurious state court judgment, namely, the decision to

issue a violation warrant and make an individualized judgment about the bond required to secure

their presence at a revocation hearing. If Plaintiffs wish to challenge the judgment of the state

court action as unconstitutional, the proper mechanism is to appeal through the state court system

or further to the Supreme Court, pursuant to 28 U.S.C. § 1257. Instead, Plaintiffs call on the

District Court to step in and substitute its discretion for that of the judicial officers of the State of

Tennessee. This is exactly what McCormick says they may not do.

        Likewise, the doctrine of Younger v. Harris, 401 U.S. 37 (1971), reinforces this principle.

“[F]ederal and state courts are complementary systems for administering justice in our Nation.

Cooperation and comity, not competition and conflict, are essential to the federal design.”

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 586 (1999). The Younger doctrine prevents a
                                                   29
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 29 of 38 PageID #: 1439
state criminal defendant from asserting ancillary challenges to ongoing state criminal procedures

in federal court. As previously discussed, Plaintiffs have ongoing criminal proceedings and

ample avenues to raise their constitutional challenges in those proceedings. Moreover, there are

no “extraordinary circumstances” requiring federal intervention. The Supreme Court recognized

in Kowalski, 543 U.S. 125, 133, that the Sixth Circuit correctly––and unanimously––applied

Younger to bar the indigent plaintiffs’ § 1983 action in Tesmer v. Granholm, 295 F.3d 536 (6th

Cir. 2002), and again on rehearing en banc in Tesmer v. Granholm, 333 F.3d 683 (6th Cir.

2003). The Court summarized the procedural posture of the case as follows:

                A challenge to the Michigan practice was filed in the United States District Court
       for the Eastern District of Michigan. The named plaintiffs included the two attorney
       respondents and three indigents who were denied appellate counsel after pleading guilty.
       Pursuant to Rev. Stat. § 1979, 42 U.S.C. § 1983, they alleged that the Michigan practice
       and statute denied indigents their federal constitutional rights to due process and equal
       protection. They sought declaratory and injunctive relief against the practice and the
       statute.

               A day before the statute was to take effect, the District Court issued an order
       holding the practice and statute unconstitutional. Tesmer v. Granholm, 114 F.Supp.2d
       603 (2000). It ultimately issued an injunction that bound all Michigan state judges,
       requiring them not to deny appellate counsel to any indigent who pleaded guilty.
       114 F.Supp.2d 622 (2000). A panel of the Court of Appeals for the Sixth Circuit
       reversed. Tesmer v. Granholm, 295 F.3d 536 (2002). The panel held that Younger v.
       Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), abstention barred the suit by
       the indigents but that the attorneys had third-party standing to assert the rights of
       indigents. It then held that the statute was constitutional. The Court of Appeals granted
       rehearing en banc and reversed. Tesmer v. Granholm, 333 F.3d 683 (2003). The en banc
       majority agreed with the panel on standing but found that the statute was
       unconstitutional. Separate dissents were filed, challenging the application of third-party
       standing and the holding that the statute was unconstitutional. We granted certiorari. 540
       U.S. 1148, 124 S.Ct. 1144, 157 L.Ed.2d 1041 (2004).

                              *                       *                      *

               We also are unpersuaded by the attorneys' “hindrance” argument on a more
       fundamental level. If an attorney is all that the indigents need to perfect their challenge in
       state court and beyond, one wonders why the attorneys asserting this § 1983 action did
       not attend state court and assist them. We inquired into this question at oral argument but
       did not receive a satisfactory answer. See Tr. of Oral Arg. 28–29, 35–40. It is a fair
       inference that the attorneys and the three indigent plaintiffs that filed this § 1983
       action did not want to allow the state process to take its course. Rather, they wanted

                                                30
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 30 of 38 PageID #: 1440
        a federal court to short circuit the State's adjudication of this constitutional
        question. That is precisely what they got.

                               *                    *                       *
                In this case, the three indigent criminal defendants who were originally
        plaintiffs in this § 1983 action were appropriately dismissed under Younger. As the
        Court of Appeals unanimously recognized, they had ongoing state criminal
        proceedings and ample avenues to raise their constitutional challenge in those
        proceedings. 333 F.3d, at 690–691. There also was no extraordinary circumstance
        requiring federal intervention. Ibid. An unwillingness to allow the Younger principle to
        be thus circumvented is an additional reason to deny the attorneys third-party standing.4

Id., at 132–33. The Court further noted how the lower courts, in allowing the plaintiffs’ attorneys

to circumvent Younger by granting them third-party standing, offended the very notion of

comity:

                The mischief that resulted from allowing the attorneys to circumvent
        Younger is telling. By the time the Michigan Supreme Court had a chance to rule on
        even the prestatutory practice, (holding the practice constitutional), the Federal
        District Court had ruled the prestatutory practice and the impending statute itself
        unconstitutional. It also had issued an injunction against all Michigan judges,
        instructing them to appoint counsel (regardless of what their own Supreme Court
        said). Thus, the Federal District Court effectively trumped the Michigan Supreme
        Court's ruling; caused unnecessary conflict between the federal and state courts;
        and caused confusion among Michigan judges attempting to implement these
        conflicting commands.

        Id., at 133, n. 4. (citations omitted). Plaintiffs––and their attorneys––want to create

similar mischief here by creating conflict: which state or federal court orders is the Sheriff

supposed to follow? The Plaintiff’s effort to indirectly outlaw the practice is barred by Younger.

        Moreover, Justice Ginsburg also made clear that the majority and the unanimous Sixth

Circuit were correct in applying Younger to bar the claim, noting:

                I agree with the Court that Younger would force the indigent defendants to pursue
        their claims in state court, as Younger has a stricter impediment requirement than the
        third-party standing doctrine. Younger v. Harris, 401 U.S. 37, 53, 91 S.Ct. 746, 27
        L.Ed.2d 669 (1971) (requiring “extraordinary circumstances” before allowing federal
        intervention).

Id., at 144, n. 6. (Ginsburg, J., dissenting).




                                                 31
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 31 of 38 PageID #: 1441
       The Court should abstain from creating the conflict between the state and federal courts

in this context, and require the Plaintiffs and their purported class to utilize the court system

available to them to challenge an unlawful practice.

IV.    Class-wide relief is improper before class certification.

       Plaintiffs attempt to circumvent class certification by asking this Court to grant injunctive

relief on behalf of an uncertain number of unnamed and unverified putative class members. This

Court has not yet addressed the complicated preliminary questions of numerosity, typicality, and

whether Ms. Hilfort will adequately represent the interests of the putative class of “indigent”

probationers in Giles County; yet Plaintiffs ask for a sweeping injunction ordering the County

Sheriff and judicial officers of the State of Tennessee not to perform their lawful duties. This is

entirely improper.

       Absent class certification, a preliminary injunction may properly cover only the named

plaintiffs. National Center for Immigrants Rights, Inc. v. I.N.S., 743 F.2d 1365, 1371 (9th Cir.

1984); see also Davis v. Hutchins, 321 F.3d 641, 649 (7th Cir. 2003); Davis v. Romney, 490 F.2d

1360, 1366 (3d Cir. 1974); Tape Head Co. v. RCA Corp., 452 F.2d 816, 819 (10th Cir. 1971);

Suster v. Marshall, 951 F. Supp. 693, 701 n. 12 (N.D. Ohio 1996), aff’d and remanded, 149 F.3d

523 (6th Cir. 1998).

       The Court must conduct a “rigorous analysis” of the prerequisites for class certification in

order to protect the rights of class members whose rights may be affected by the class

certification. Gen. Tele. Co. of the S.W. v. Falcon, 457 U.S. 147, 160–61 (1982). Without a

“rigorous analysis” to assure the necessary requirements of class certification is met, granting a

sweeping class-wide injunction would be improper.

       In order to certify a class of indigent probationers in Giles county who have standing to

sue, the burden is on Plaintiffs to establish to the Court’s satisfaction that (1) those with standing

to sue are so numerous that joinder is impractical, (2) there are common questions of law and
                                                  32
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 32 of 38 PageID #: 1442
fact with respect to the entire class, (3) the claims and defenses of the class representatives are

typical of those of the class, and (4) the class representative will fairly and adequately represent

the interests of the class. Plaintiffs have not even attempted to establish a factual basis for class

certification, nor can they.

       Indya Hilfort claims to represent a class of indigent probationers in Giles County who

were held on a bond they could not pay, and solely on that basis. But that has never been the case

for Ms. Hilfort. On the contrary, Ms. Hilfort was arrested in Giles County on February 6, 2018

and secured her release that same day by using a bail bondsman. On July 9, 2018, Ms. Hilfort

was arrested in Lawrence County on felony charges after she allegedly took her children with her

to sell drugs. She secured her release that same day by paying a bondsman. Monetary bond

allows speedy release for those, like Ms. Hilfort, who can afford it. Those who cannot may

obtain release by the signatures of two sureties under Tenn. Code Ann. § 40-11-122(2), or they

may continue to suffer confinement until they ask for an adjustment, or they may utilize the

constitutionally permissible secondary option of requesting an immediate bail hearing. In any

event, it seems unlikely, given these various options, that the class of persons Ms. Hilfort seeks

to represent is too numerous to make joinder practical.

       Moreover, contrary to the very foundation of this entire lawsuit, Ms. Hilfort has never

been confined solely because of her wealth. Nor has her probation been extended solely for

failure to pay fines, fees, or costs. Ms. Hilfort’s probation was revoked because she committed

crimes and failed a drug screen while on probation, not because of her “indigency.” Ms. Hilfort

is not even indigent. Most recently, she was apparently declared only partially indigent in

Lawrence County and ordered to pay at least a portion of her appointed attorneys’ fees. How can

Ms. Hilfort adequately represent the interests of the putative class of indigent probationers who

have been confined solely for their failure to pay fines, fees, and costs, when she herself does not

meet that criteria?
                                                  33
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 33 of 38 PageID #: 1443
        Indigency is a moving point on a spectrum. That is why individualized determinations are

so important, and why the state courts are best suited to remediate these grievances on a case-by-

case basis. The Court cannot possibly certify a class of “indigent” probationers without taking a

hard look at the factual basis underlying Plaintiffs’ claims. The Rule 23 criteria requires a

“rigorous analysis” for this very reason.

        Ms. Hilfort’s underlying theory on this motion is that an inquiry into one’s ability to pay

is so important that a significant, individual hearing on the question must be required by the

Constitution before she can be arrested. And yet, Plaintiffs are asking this Court to use its

discretion to fashion an equitable remedy that would broadly hobble the enforcement power of

the state courts without any meaningful inquiry, narrow or broad, into the pervasiveness of the

alleged defect, with no individual hearings at all.

        All of these factors––notwithstanding that Plaintiffs’ claims utterly and completely fail

on the merits––require that the Court should deny this motion, or otherwise withhold judgment

until a class of plaintiff is properly certified. Strictly in the alternative, however, should an

injunction issue, the Court should draw it narrowly, only as to cover the named Plaintiff, Ms.

Hilfort––the only person known to have an interest in this motion, however spurious.

V.      Plaintiff’s reliance on Rodriguez v. Rutherford County is misplaced, as Judge Sharp
        faced completely different facts and legal issues than those presented by the
        Plaintiff’s motion for preliminary injunction here.

        Plaintiffs have relied heavily, if not almost exclusively, on an interlocutory opinion

rendered by Judge Sharp in Rodriguez v. Rutherford County, 3:15-cv-01048 (M.D.Tenn. 2015).

But in Rodriguez, the state court judge had apparently been allowing the probation company in

that case to set the amount of the money bond (Id.at *3), a practice which has never been present

in Giles County. Instead, the judges who testified in this case at bar indicated that they would

never let that happen, and would not even allow a probation officer to even suggest an amount.

In addition, the principal challenge in Rodriguez related to Plaintiff’s claim in that case that the
                                                  34
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 34 of 38 PageID #: 1444
probationers were routinely being violated solely for non-payment of fines and costs, and Judge

Sharp made a factual finding that probationers were often required to pay money bonds (Id. at

*4). In the case at bar, though, the judges testified that they did not require a money bond when

the only violation is non-payment, instead routinely setting “ROR” (release on own

recognizance), and the only two instances that the Plaintiffs have submitted with their motion

were from 2016 (and outside the statute of limitations), despite the Plaintiffs’ attorneys

apparently having been monitoring the Giles County courts for months; thus it is clearly not

frequent if it ever occurs at all, in the case at bar.

        Moreover, the sole movant in the case at bar, Indya Hilfort, did not receive a violation

warrant for non-payment; she received a violation warrant because she was charged with felonies

in neighboring Lawrence County, where she allegedly took her children with her to deal drugs.

These issues of violation for non-payment in Rodriguez have no bearing whatsoever to the issues

in this case.

        Further, Judge Sharp made a specific factual finding in Rodriguez, that clearly aggravated

him, about fees being charged of probationers for such activity as litter removal, which fee Judge

Sharp found to be $132, where he stated “those who wish to satisfy this condition but cannot

afford to pick up trash are in violation of the conditions of their probation” (Id. at *3). This

practice does not exist in Giles County. Moreover, in the case at bar, prior to even accepting a

plea that includes probation, Judge Parkes testified that he affirmatively requires the convict

probationer to confirm their ability to pay the probation fees, to preclude a probationer from

getting into a situation he or she cannot afford.

        Additionally, Judge Sharp found in Rutherford County that those who could not afford

the bond were simply kept in jail until the eventual revocation hearings (Id. at *4), which may be

30-60 days after the arrest (Id. at *5). That practice also does not exist in Giles County. On the

contrary, the judges in this case testified that they immediately get those arrestees in for a
                                                    35
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 35 of 38 PageID #: 1445
hearing, and Judge Richardson automatically appoints an attorney for anyone who cannot make

their bond, without waiting for them to even ask.

       Finally, Judge Sharp found most “troubling” the prospect of “jailhouse guilty pleas” in

Rodriguez where the arrestees are immediately permitted to plead to the revocation in order to

avoid the 30-60 day delay waiting for a hearing (Id. at *5). But in the case at bar, Judge

Richardson testified that he never allows any such sort of jailhouse plea. Instead, as stated, he

automatically appoints an attorney for everyone who cannot make their bond, and then allows

the attorneys to file motions to reduce or waive the bond, or negotiate with the district attorney in

prompt but due course.

       These facts distinguish Rodriguez completely from the issues presented by this lawsuit.

The practices of the private probation companies bear no resemblance to the practices of the

private probation company in Rodriguez. The Plaintiffs’ attorneys are aware of these

distinctions, but continue to beat the drum of the Rodriguez case hoping to induce the Court to

simply follow Judge Sharp, rather than independently analyzing the issues. The Plaintiff’s want

social change, and Judge Sharp was troubled by what he heard. But what Judge Sharp heard is

not the same as the practice in Giles County, or the practice of these probation company

defendants. This Court should independently analyze this case from the factual, constitutional,

and procedural factors uniquely at issue in this case, and reject the Plaintiff’s demand for relief in

this entirely distinguishable case.




                                                 36
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 36 of 38 PageID #: 1446
                                             Respectfully submitted,

                                             MOORE, RADER,
                                             FITZPATRICK AND YORK, P. C.

                                             By /s/ Daniel H. Rader IV, BPR 025998
                                             By /s/ Randall A. York, BPR 010166
                                                     DANIEL H. RADER IV
                                                     RANDALL A. YORK
                                                     Attorneys for Defendants,
                                                     Community Probation Services,
                                                     LLC; Community Probation
                                                     Services, L.L.C.; Community
                                                     Probation Services; and
                                                     Patricia McNair, by special
                                                     and limited appearance only,
                                                     P. O. Box 3347
                                                     Cookeville, TN 38502
                                                     (931-526-3311)
                                                     B.P.R.No. 025998




                                 CERTIFICATE OF SERVICE

        The undersigned attorney herby certifies that on October 15, 2018, a true and exact copy
of the foregoing pleading was filed electronically. Notice of this filing was sent by operation of
the Courts electronic filing system to all parties indicated on the electronic filing receipt. All
other parties will be served by regular U.S. mail. Parties my access the filing through the Court’s
electronic filing system.

Mr. Chirag Badlani
Ms. Kate E. Schwartz
Mr. Matthew J. Piers                                 Ms. Elizabeth Anne Rossi
Hughes, Socol, Piers, Resnick & Dym Ltd.             Mr. Eric Halperin
70 W Madison Street                                  Mr. Jonas Wang
Suite 4000                                           Civil Rights Corps
Chicago, IL 60602                                    910 17th Street NW
                                                     Suite 500
David W. Garrison                                    Washington, DC 20006
Scott P. Tift
BARRETT JOHNSTON MARTIN &                            Mr. Kyle F. Mothershead
GARRISON, LLC                                        The Law office of Kyle Mothershead
Bank of America Plaza                                414 Union Street
414 Union Street, Suite 900 Nashville, TN            Suite 900
37219                                                Nashville, TN 37219
                                                37
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 37 of 38 PageID #: 1447
                                                    Timothy N. O’Connor
Mr. Brandt M. McMillan                              Tune, Entrekin, & White, P.C.
Tune, Entrekin & White, P.C.                        315 Deaderick St., Ste. 1700
315 Deadrick Street                                 Nashville, TN 37238-1700
Suite 1700                                          p: (615) 244-2770
Nashville, TN 37238
                                                    Heather Ross
                                                    Office of the Attorney General
Ms. Cassandra M. Crane                              P.O. Box 20207
Ms. Robyn Beale Williams                            Nashville, Tennessee 37202-0207 (615)
Farrar & Bates                                      532-2559
211 Seventh Avenue, North
Suite 500                                           Joseph Ahillen
Nashville, TN 37219                                 Office of the Attorney General
                                                    P.O. Box 20207
Mr. John Christopher Williams                       Nashville, Tennessee 37202-0207 (615)
Williams Law and Mediation Group                    532-2559
101 S 1st Street
Pulaski, TN 38478                                   D. Andrew Saulters
                                                    330 Commerce St., Ste 110
                                                    Nashville, TN 37201
                                                    (615) 256-9999
       This the 15th day of October, 2018.

                                             MOORE, RADER,
                                             FITZPATRICK AND YORK, P. C.



                                             By /s/ Daniel H. Rader IV, BPR 025998
                                                     DANIEL H. RADER IV
                                                     Attorneys for Defendants,
                                                     Community Probation Services,
                                                     LLC; Community Probation
                                                     Services, L.L.C.; Community
                                                     Probation Services; and
                                                     Patricia McNair, by special
                                                     and limited appearance only,
                                                     P. O. Box 3347
                                                     Cookeville, TN 38502
                                                     (931-526-3311)
                                                     B.P.R.No. 025998




                                               38
 Case 1:18-cv-00033 Document 111 Filed 10/15/18 Page 38 of 38 PageID #: 1448
